VSE Corporation Form 10-Q March 31, 2016 [vseform10qq12016.htm]
Exhibit 10.3
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is made and
entered into as of December 6, 2013, by and between VSE Corporation, a Delaware
corporation ("Employer" or "VSE"), and Maurice A. Gauthier ("Executive"). 
(Employer and Executive are sometimes referenced herein individually as a
"Party" and collectively as the "Parties").
Recitals
A.            VSE employs Executive as VSE's chief executive officer, president
and chief operating officer pursuant to an employment agreement, dated as of
April 22, 2008, by and between VSE and Executive (as amended by a Statement of
Amendment No. One to the Employment Agreement as of April 22, 2008, an Amendment
Agreement dated as of April 19, 2010, and an Amendment Agreement No. 3 dated as
of January 18, 2011, the "Original Agreement").
B.            VSE and Executive desire to amend and, in its entirety, restate
the Original Agreement as set forth herein and, as a result the Original
Agreement is hereby superceded by this Agreement as of January 1, 2014.
C.            VSE wishes to continue to employ Executive as chief executive
officer, president and chief operating officer of VSE and Executive wishes to
continue serving as chief executive officer, president and chief operating
officer of VSE, upon the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the adequacy of which is hereby
acknowledged, Employer and Executive, each intending to be legally bound, agree
as follows:
1.            Employment and Duties.
(a)            Employment and Term.  VSE hereby employs Executive as chief
executive officer, president and chief operating officer of VSE, and Executive
hereby accepts such employment, upon the terms and conditions set forth in this
Agreement.  The term of Executive's employment hereunder shall commence on
January 1, 2014 (the "Effective Date") and, unless terminated earlier pursuant
to Section 6, shall continue until March 31, 2017, except that if, as of March
31, 2017, neither Party has provided the other Party with at least 120 day's
prior written notice of its or his exercise of the right hereunder to cause the
term hereof to expire as of March 31, 2017, such term shall continue until March
31, 2018 (whatever is the actual term of Executive's employment hereunder is
referred to herein as the "Term").
(b)            Offices.  During the Term, Executive shall serve as VSE's chief
executive officer, president and chief operating officer.  Executive will be
assigned only duties of the type, nature and dignity normally assigned to
someone in comparable positions at a corporation of the size, stature and nature
of Employer.  During the Term, Executive shall report to VSE's board of
directors (the "Board") in respect of all operational and administrative matters
regarding VSE or any of its subsidiaries (collectively with VSE, "any Covered
Company").
2.            Compensation.
(a)            Salary.  During the Term, as compensation for services rendered
by Executive hereunder, Employer shall pay to Executive a minimum base salary at
the rate of $670,000 per annum, payable in installments in accordance with
Employer's policy governing salary payments to senior officers, as such policy
may be amended, from time to time, by the Board ("Base Salary").  Each December
commencing with December 2014, or on such other annual date as shall be
determined by Employer, Executive's total compensation hereunder will be subject
to review by the Board's Compensation Committee and the Board.  Such review will
include, among other things, consideration of corporate and individual
performance and industry benchmarks.
(b)            Performance Bonus.  Except as otherwise provided in Section 6, in
addition to the Base Salary, Executive shall be eligible for an annual
performance bonus as determined by the Board under VSE's Performance Bonus Plan
("Performance Bonus").  Except as may be otherwise provided herein, any
Performance Bonus payable to Executive pursuant to this Section 2(b) shall be
paid within 90 days after the later (i) of the date on which the Board has
determined to grant Executive a Performance Bonus in a specified amount or (ii)
the end of VSE's fiscal year to which such Performance Bonus relates.
(c)            Other Compensation Plans or Arrangements.  During the Term,
Executive shall also be eligible to participate in all other currently existing
or subsequently implemented compensation or benefit plans or arrangements
available generally to Employer's senior officers, including VSE's Deferred
Supplemental Compensation Plan and VSE's 2006 Restricted Stock Plan.
(d)            Tax Withholdings.  Notwithstanding anything herein to the
contrary, Employer shall be entitled to withhold from Executive's compensation
hereunder and pay over to the appropriate governmental agencies all payroll and
similar taxes, including income, social security, and unemployment compensation
taxes, required by the federal, state and local governments with jurisdiction
over Employer.
3.            Benefits.  During the Term, Executive shall be entitled to such
vacation benefits and comparable fringe benefits and perquisites as may be
provided generally to Employer's senior officers pursuant to policies
established from time to time by Employer. These fringe benefits and perquisites
may include holidays, group health insurance, short-term and long-term
disability insurance, life insurance and retirement plan contributions. 
Executive shall be entitled to paid vacation for 30 days during each year of the
Term, subject to Employer's applicable vacation policies.
4.            Expenses and Other Perquisites.  Employer shall reimburse
Executive for all reasonable and proper business expenses that Executive incurs
during the Term in the performance of Executive's duties hereunder, in
accordance with Employer's customary practices for senior officers, and provided
such business expenses are reasonably documented in accordance with Employer's
related policies.  Also, during the Term, Employer shall provide Executive with
an office and suitable office fixtures, telephone and computer services, and
secretarial assistance of a nature appropriate to Executive's position and
status hereunder.
5.            Exclusive Services, Confidential Information, Business
Opportunities and Non-Solicitation.
(a)            Full Time and Exclusive Services.
(i)
During the Term, Executive shall at all times devote his full-time attention,
energies, efforts and skills to his employment hereunder and, without the
Board's prior consent, Executive shall not, directly or indirectly, engage in
any other business activity, whether or not for profit, gain or other pecuniary
advantages, and whether or not such pursuit presented a conflict of interest
with the interest of any Covered Company, provided that such prior consent of
the Board shall not be required with respect to (1) business interests that
neither compete with any one or more Covered Companies nor interfere with
Executive's duties and obligations hereunder, and (2) Executive's part-time
charitable, eleemosynary, philanthropic or professional association activities
that do not interfere with Executive's duties and obligation hereunder.

(ii)
During the Term, Executive shall not, without the Board's prior consent,
directly or indirectly, either as an officer, director, Executive, agent,
advisor, consultant, principal, stockholder, partner, owner or in any other
capacity, on Executive's own behalf or otherwise, in any way engage in,
represent, be connected with or have a financial interest in, any business that
is, or to Executive's knowledge is about to become, engaged in the business of
providing engineering, port engineering, logistic, management, technical,
information technology, law enforcement, energy, supply chain or environmental
related services or products to the United States government or any department,
agency, or instrumentality thereof or any state or local governmental agency or
to any person, corporation, partnership, limited liability company, trust, joint
venture or other entity (collectively a "Person") with which any Covered Company
is currently doing or has previously done business or any subsequent line of
business developed by Executive or any Covered Company during the Term.
Notwithstanding the foregoing, Executive shall be permitted to own passive
investments in publicly held companies provided that such investments do not
exceed one percent of any such company's outstanding equity.

(b)            Confidential Information.  During the Term and the period
commencing on the date of any expiration or termination thereof and ending on
the second anniversary of such expiration or termination date ("Two-Year
Post-Term Period"), Executive shall not disclose or use, directly or indirectly,
any Confidential Information (as defined below). For the purposes of this
Agreement, "Confidential Information" shall mean all information disclosed to
Executive, or known by him as a consequence of or through his employment with
Employer, where such information is not generally known in the trade or industry
or was regarded or treated as confidential by any Covered Company, and where
such information refers or relates in any manner whatsoever to the business
activities, processes, services or products of any Covered Company. Confidential
Information shall include business and development plans (whether contemplated,
initiated or completed), information with respect to the development of
technical and management services, business contacts, methods of operation,
results of analysis, business forecasts, financial data, costs, revenues, and
similar information.  Upon any termination of the Term, Executive shall
immediately return to Employer all property of any Covered Company and all
Confidential Information that is in tangible form, and all copies thereof.
(c)            Business Opportunities.
(i)
During the Term, Executive shall promptly disclose to Employer each business
opportunity of a type that, based upon its prospects and relationship to the
existing businesses of any Covered Company, Employer or any other Covered
Company might reasonably consider pursuing.  Upon any expiration or termination
of the Term, Employer or such other Covered Company shall have the exclusive
right to participate in or undertake any such opportunity on its own behalf
without any direct or indirect involvement of Executive.

(ii)
During the Term, Executive shall refrain from engaging in any activity, practice
or act that conflicts with, or has the potential to conflict with, the interests
of any Covered Company, and he shall avoid any acts or omissions to act that are
or would reasonably be expected to be disloyal to, or competitive with, any
Covered Company.

(d)            Non-Solicitation of Employees.  During the Term and the Two-Year
Post Term Period, Executive shall not, except in the course of his duties
hereunder, directly or indirectly, induce or attempt to induce or otherwise
counsel, advise, ask or encourage any individual to leave the employ of any
Covered Company, or solicit or offer employment to any individual who was
employed by any Covered Company at any time during the 365-day period preceding
the solicitation or offer.
(e)            Covenant Not To Compete.
(i)
If the Term expires on March 31, 2017 or March 31, 2018 pursuant to Section 1(a)
or is terminated by Employer for Cause (as defined below) or by Executive
without Good Reason (as defined below), Executive shall not, during the Two-Year
Post Term Period, engage, directly or indirectly, in competition with any
Covered Company, or solicit, directly or indirectly, from any Person who
purchased any then existing product or service from any Covered Company during
the Term, the purchase of any then existing product or service in competition
with then existing products or services of any Covered Company.

(ii)
For purposes of this Agreement, Executive shall be deemed to engage in
competition with a Covered Company if Executive shall, directly or indirectly,
either individually or as an equity holder, director, officer, partner,
consultant, owner, Executive, agent, or in any other capacity, consult with or
otherwise assist any Person engaged in providing engineering, port engineering,
logistic, management, technical, information technology, law enforcement,
energy, supply chain or environmental related services or products to any Person
to whom any Covered Company, during the Term, has provided or was seeking to
provide any such services or products.

(f)            Executive Acknowledgment.  Executive hereby agrees and
acknowledges that the restrictions imposed upon Executive by this Section 5 are
fair and reasonable considering the nature of the business of each Covered
Company, and are reasonably required for each Covered Company's protection.
(g)            Invalidity.  If a court of competent jurisdiction or an
arbitrator shall declare any provision or restriction contained in this Section
5 as unenforceable or void, the provisions of this Section 5 shall remain in
full force and effect to the extent not so declared to be unenforceable or void,
and the court or arbitrator may modify the invalid provision to make it
enforceable to the maximum extent permitted by law.
(h)            Specific Performance.  Executive agrees that if Executive
breaches any of the provisions of this Section 5, the remedies available at law
to Employer would be inadequate and in lieu thereof, or in addition thereto,
Employer shall be entitled to appropriate equitable remedies, including specific
performance and injunctive relief. Executive agrees not to enter into any
agreement, either written or oral, which may conflict with this Agreement, and
Executive authorizes Employer to make known the terms of Sections 5 and 6 to any
Person, including future or prospective employers of Executive.
6.            Termination of Term
(a)            By Employer.
(i)
Termination for Cause.

Employer may terminate the Term for Cause at any time by notice to Executive. 
For purposes of this Agreement, the term "Cause" shall mean any one or more of
the following:  (1) conduct by Executive that is materially illegal or
fraudulent or contrary to Employer's policy; (2) the breach by Executive of this
Agreement, provided that Executive must first be given notice by the chairman of
the Board (the "Chairman") or Board of the alleged breach, and if such breach
can reasonably be expected to be cured within 30 days, 30 days to cure said
alleged breach; (3) Executive's use of illegal drugs or abuse of alcohol or
authorized drugs that impairs Executive's ability to perform his duties
hereunder, provided that Executive must be given notice by the Board of such
impairment and 60 days to cure the impairment; and (4) Executive's knowing and
willful neglect of duties or negligence in the performance of duties hereunder
that materially affects the business of any Covered Company, provided that
Executive must first be given notice by the Chairman or Board of such alleged
neglect or negligence and 30 days to cure said alleged neglect or negligence. 
If a termination occurs pursuant to clause (1) above, the date on which the Term
is terminated (the "Termination Date") shall be the date Executive receives
notice of termination and, if a termination occurs pursuant to clauses (2), (3)
or (4) above, the Termination Date shall be the date on which, if applicable,
the specified cure period expires.  In any event, as of the Termination Date (in
the absence of curing the alleged breach within the applicable cure period),
Executive shall be relieved of all duties hereunder and Executive shall not be
entitled to the accrual or provision of any compensation or benefit hereunder
after the Termination Date, but Executive shall be entitled to the provision of
all compensation and other benefits that shall have accrued hereunder as of the
Termination Date, including Base Salary, Performance Bonus, paid leave benefits
and reimbursement of incurred business expenses.
(ii)
Termination Without Cause.

(1)
Employer may, in its sole discretion, without Cause, terminate the Term at any
time by providing Employee with five days' prior notice thereof.

(2)
If Employer terminates the Term without Cause pursuant to this Section 6
(a)(ii)(1) and the Termination Date is not during a Change of Control Period (as
defined below), Employer shall pay Executive on or prior to the Termination Date
a lump sum equal (A) to two times Executive's Base Salary in effect as of the
Termination Date and (B) the Annualized Performance Bonus.  In the event of any
such termination of the Term by Employer without Cause pursuant to Section
6(a)(ii)(1), Executive shall not be entitled to the accrual or provision of any
other compensation or benefit hereunder after the Termination Date other than
(A) the medical and hospitalization benefits for the first 18 months after the
Termination Date; (B) the provision of all compensation and other benefits that
shall have accrued hereunder as of the Termination Date, including Base Salary,
Performance Bonus, paid leave benefits, and reimbursements of incurred expenses;
(C) all restricted stock, restricted stock units or similar rights to acquire
capital stock granted by VSE to Executive shall automatically become vested; and
(D) all unvested rights of Executive under VSE's Deferred Supplemental
Compensation Plan shall automatically become vested.

(3)
If Employer terminates the Term without Cause pursuant to Section 6(a)(ii)(1)
during a Change of Control Period, Executive shall be entitled to (A) payment on
or prior to the Termination Date of a lump sum severance compensation payment
equal to the lesser of (x) three times Executive's Base Salary in effect as of
the Termination Date, or (y) such amount as would not trigger the application of
Section 280G of the Internal Revenue Code of 1986, as amended (the "Section 280G
Limitation; (B) Annualized Performance Bonus; (C) continued medical and
hospitalization benefits for the first 18 months after the Termination Date and
payment of all compensation and other benefits that shall have accrued hereunder
as of the Termination Date, including Base Salary, Performance Bonus, paid leave
benefits, and reimbursement of incurred expenses; (D) the automatic vesting of
all restricted stock, restricted stock units or similar rights to acquire
capital stock of VSE granted by VSE to Executive; and (E) the automatic vesting
of all unvested rights of Executive under VSE's Deferred Supplemental
Compensation Plan; provided that Executive shall not be entitled, after the
Termination Date, to the accrual or provision of any other compensation payable
hereunder.  For purposes of this Agreement, the 280G Limitation shall be applied
after first giving due effect to, inter alia, the rights and benefits provided
to Executive pursuant to clauses (B), (C), (D) and (E) of the immediately
preceding sentence.

(4)
Notwithstanding anything herein to the contrary, any expiration of the Term as
of March 31, 2017 or, as the case may be, March 31, 2018, pursuant to Section 1
shall not be considered a termination by Employer without Cause for the purposes
of this Agreement, including this Section 6(a)(ii).

(b)            Death or Disability.  The Term shall be terminated immediately
and automatically upon Executive's death or "Disability."  The term "Disability"
shall mean Executive's inability to perform all of the essential functions of
his position hereunder for an aggregate of 90 work days during any period of 365
consecutive days by reason of illness, accident or any other physical or mental
incapacity, as may be permitted by applicable law. Executive's capability to
continue performance of Executive's duties hereunder shall be determined by a
panel composed of two independent medical doctors appointed by VSE and one
appointed by Executive or designated representative. If the panel is unable to
reach a decision, the matter will be referred to arbitration in accordance with
Section 7. In the event of Executive's death or Disability, Executive (or his
surviving spouse or estate) will be paid (i) his Base Salary then in effect for
365 days following the date of death or Disability and (ii) a lump sum equal to
the Annualized Performance Bonus for the year of termination.  Such 365 days of
Base Salary shall be payable in installments in accordance with Employer's
policy governing salary payment to senior officers generally; however, the
completion of the obligation to pay 365 days of Base Salary shall be paid by no
later than March 15 of the calendar year following the calendar year in which
Executive dies or incurs a Disability.
(c)            By Executive.
(i)
Executive may, in his sole discretion, without Cause, terminate the Term at any
time upon 60 days' notice to the Chairman. If Executive exercises such
termination right, Employer may, at its option, at any time after receiving such
notice from Executive, relieve Executive of all duties and terminate the Term at
any time prior to the expiration of said notice period, and such termination
shall not constitute a termination without Cause pursuant to this Agreement,
including Section 6(a)(ii). If the Term is terminated by Executive or Employer
pursuant to this Section 6(c)(i), Executive shall not be entitled to any further
Base Salary or the accrual or provision of any compensation or benefits
hereunder after the Termination Date, except standard medical and
hospitalization benefits in accordance with Employer's policy.

(ii)
During a Change of Control Period, Executive may terminate the Term for Good
Reason upon 30 days' notice to Employer. If Executive exercises such termination
right, Employer may, at its option, at any time after receiving such notice from
Executive, relieve Executive of all duties hereunder and terminate the Term at
any time prior to the expiration of said notice period, and such termination
shall not constitute a termination without Cause pursuant to this Agreement,
including Section 6(a)(ii).  If the Term is terminated by Executive or Employer
pursuant to this Section 6 (c)(ii), Executive shall be entitled to (1) payment
on or prior to the Termination Date of a lump sum severance compensation payment
equal to (A) the lesser of (x) three times Executive's Base Salary in effect as
of the Termination Date, or (y) the 280G Limitation; (2) payment on or prior to
the Termination Date of the Annualized Performance Bonus; (3) continued medical
and hospitalization benefits for the first 18 months after the Termination Date
and payment of all compensation and other benefits that shall have accrued
hereunder as of the Termination Date, including Base Salary, Performance Bonus,
paid leave benefits and reimbursement of incurred expenses; (4) the automatic
vesting of all restricted stock, restricted stock units or similar rights to
acquire capital stock of VSE granted by VSE to Executive; and (5) the automatic
vesting of all unvested rights of Executive under VSE's Deferred Supplemental
Compensation Plan; provided that Executive shall not be entitled, after the
Termination Date, to the accrual or provision of any other compensation payable
hereunder.  For purposes of this Agreement, the 280G Limitation shall be applied
after first giving due effect to, inter alia, the rights and benefits provided
to Executive pursuant to clauses (2), (3), (4) and (5) of the immediately
preceding sentence.

(d)            Expiration of the Term Pursuant to Section 1.  Upon any
expiration of the Term, as of March 31, 2017 or, as the case may be, March 31,
2018, pursuant to Section 1(a), all unvested restricted stock, restricted stock
units or similar rights to acquire capital stock of VSE granted by VSE to
Executive shall automatically vest.
(e)            Certain Defined Terms.  For purposes of this Section 6:
(i)
"Affiliate" of a Person shall mean a Person that directly or indirectly
controls, is controlled by, or is under common control with the Person
specified.

(ii)
"Annualized Performance Bonus" means an annual bonus amount for the year in
which any Termination Date occurs, based on an estimate of VSE's performance for
the period before the Termination Date, as determined by the Board's
Compensation Committee, and the terms and conditions of the VSE's annual bonus
or incentive plan, and prorated to reflect the number of days out of 365 during
which Executive was employed by VSE during the year of the Termination Date,
including the Termination Date; provided that the estimate of VSE's performance
for the period before the Termination Date shall be reconciled with VSE's actual
performance for the entire year in which the Termination Date occurs and the
Board's Compensation Committee shall make any necessary adjustment in the amount
payable.  In the event of an underpayment or overpayment of the Annualized
Performance Bonus based on such reconciliation, VSE shall promptly pay to
Executive (or Executive's legal representatives in the event of his death) the
amount of any underpayment or, as the case may be, Executive (or Executive's
legal representatives in the event of his death) shall promptly pay to the
Company the amount of any overpayment.

(iii)
"Change of Control" shall be deemed to have occurred upon the happening of any
of the following events:

(1)
any "person," including a "group," as such terms are defined in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended, and the rules
promulgated thereunder (collectively the "Exchange Act"), other than a trustee
or other fiduciary holding voting securities of VSE ("Voting Securities") under
any VSE-sponsored benefit plan, becomes the beneficial owner, as defined under
the Exchange Act, directly or indirectly, whether by purchase or acquisition or
agreement to act in concert or otherwise, of 45% or more of the outstanding
Voting Securities;

(2)
a cash tender or exchange offer is completed for such amount of Voting
Securities that, together with the Voting Securities then beneficially owned,
directly or indirectly, by the offeror (and affiliates thereof) constitutes 45%
or more of the outstanding Voting Securities;

(3)
except in the case of a merger or consolidation in which (x) VSE is the
surviving corporation and (y) the holders of Voting Securities immediately prior
to such merger or consolidation beneficially own, directly or indirectly, more
than 50% of the outstanding Voting Securities immediately after such merger or
consolidation (there being excluded from the number of Voting Securities held by
such holders, but not from the outstanding Voting Securities, any Voting
Securities received by Affiliates of the other constituent corporation(s) in the
merger or consolidation in exchange for stock of such other corporation), VSE's
stockholders approve an agreement to merge, consolidate, liquidate or sell all
or substantially all of VSE's assets; or

(4)
a majority of VSE's directors are elected to the Board without having previously
been nominated and approved by the members of the Board incumbent on the day
immediately preceding such election.

(iv)
"Change of Control Period" means the period beginning on the 90th day preceding
any Change of Control and ending on the earlier of the first anniversary of the
date on which the Change of Control occurred and the date, if any, the Term
expires pursuant to Section 1(a).

(v)
"Good Reason" shall mean that any one or more of the following events has
occurred:

(1)
a material diminishment in the nature of Executive's authorities, duties,
responsibilities or status (including offices and titles) from those in effect
immediately prior to the Effective Date;

(2)
the relocation of Executive's place of employment to a location in excess of 75
miles from the place of Executive's employment immediately prior to the
Effective Date, except for required travel on Employer's business to an extent
substantially equivalent to Executive's business travel obligations immediately
prior to the Effective Date; or

(3)
Employer's material breach of any obligation hereunder, but in each case only if
Executive has provided written notice to Employer within 90 days after the
condition providing the basis for such Good Reason first exists and if such Good
Reason has not been corrected or cured by Employer (if curable) within 30 days
after Employer has received written notice from Executive of Executive's intent
to terminate Employee's employment for Good Reason and specifying in detail the
basis for such termination.

(f)            Parachute Payments.  Notwithstanding anything herein to the
contrary, if the total value of all of the payments and other benefits hereunder
that are subject to Section 280G of the Internal Revenue Code of 1986, as
amended (the "Code"), would otherwise cause any of such payments and other
benefits to constitute "parachute payments" under Code Section 280G(b)(2),
Employer shall reduce the amount of such payments and other benefits, but only
to the extent necessary to enable the remaining  payments and other benefits to
avoid characterization as "parachute payments."  The selection of the particular
payments and other benefits to eliminate to achieve the objective described in
the previous sentence will be made in Employer's sole discretion.
(g)            No Duty to Mitigate.  If Executive is entitled to the
compensation and other benefits provided under Sections 6(a)(ii) or 6(c)(ii),
Executive shall have no obligation to seek employment to mitigate damages
hereunder.
(h)            No Reduction in Executive's Benefits Upon Change in Control. 
Employer shall not reduce Executive's Base Salary or materially reduce
Executive's incentive benefits from those in effect immediately prior to a
Change in Control.
7.            Arbitration.  Whenever a dispute arises between the Parties
concerning this Agreement or any of the obligations hereunder, or Executive's
employment with VSE generally, Employer and Executive shall use their best
efforts to resolve the dispute by mutual agreement. If any dispute cannot be
resolved by Employer and Executive, such dispute shall be submitted to
arbitration to the exclusion of all other avenues of relief and adjudicated
pursuant to the American Arbitration Association's Rules for Employment Dispute
Resolution then in effect. The decision of the arbitrator must be in writing and
shall be final and binding on the Parties, and judgment may be entered on the
arbitrator's award in any court having jurisdiction thereof. The arbitrator's
authority in granting relief to Executive shall be limited to an award of
compensation, severance, benefits and unreimbursed expenses as described in
Sections 3, 4, 5 and 6 and to the release of Executive from the provisions of
Section 6, and the arbitrator shall have no authority to award other types of
damages or relief to Executive, including consequential or punitive damages. The
arbitrator shall also have no authority to award consequential or punitive
damages to Employer for breaches of this Agreement by Executive.  The expenses
of the arbitration shall be borne by the losing Party to the arbitration and the
prevailing Party shall be entitled to recover from the losing Party all of its
or his own costs and attorneys' fees with respect to the arbitration.  Nothing
in this Section 7 shall be construed to derogate from Employer's rights to seek
legal and equitable relief in a court of competent jurisdiction as contemplated
by Section 5(h).
8.            Non-Waiver.  A Party's failure at any time to require the
performance by the other Party of any of the terms, provisions, covenants or
conditions hereof shall in no way affect the first Party's right thereafter to
enforce the same, nor shall the waiver by either Party of the breach of any
term, provision, covenant or condition hereof be taken or held to be a waiver of
any succeeding breach.
9.            Severability.  If any provision of this Agreement conflicts with
the law under which this Agreement is to be construed, or if any such provision
is held invalid or unenforceable by a court of competent jurisdiction or any
arbitrator, such provision shall be deleted from this Agreement and the
Agreement shall be construed to give full effect to the remaining provision
thereof.
10.            Survivability.  Unless otherwise provided herein, upon expiration
or termination of the Term, the provisions of Sections 5(b), (d), (e), (f), (g)
and (h) shall nevertheless remain in full force and effect.
11.            Governing Law.  This Agreement shall be interpreted, construed,
and governed according to the laws of the Commonwealth of Virginia, without
regard to the conflict of law provisions thereof, and all claims relating to or
arising out of this Agreement, or the breach or asserted breach thereof, whether
sounding in contract, tort or otherwise, shall likewise be interpreted,
construed and governed according to the laws of the Commonwealth of Virginia,
without regard to the conflict of law provisions thereof.
12.            Construction of this Agreement and Certain Terms and Phrases.
(a)            The section headings contained in this Agreement are inserted for
purposes of convenience of reference only and shall not affect the meaning or
interpretation hereof.
(b)            Unless the context of this Agreement otherwise requires, (i)
words of any gender include each other gender; (ii) words using the singular or
plural number also include the plural or singular number, respectively; (iii)
the terms "hereof," "herein," "hereunder," "hereby" and derivative or similar
words refer to this entire Agreement; and (iv) the term "Section" refers to the
specified Section of this Agreement.
(c)            The word "including" is not exclusive; if exclusion is intended,
the word "comprising" is used instead.
(d)            The word "or" shall be construed to mean "and/or" unless the
context clearly prohibits that construction.
(e)            Employer and Executive have participated jointly in the
negotiation and drafting of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by Employer and Executive and no presumption or burden of proof shall
arise favoring or disfavoring either Party by virtue of the authorship of any of
the provisions of this Agreement.
13.            Entire Agreement.  This Agreement contains and represents the
entire agreement of Employer and Executive and supersedes all prior agreements
(including, as of January 1, 2014, the Original Agreement, which is terminated
and null and void), representations or understandings, oral or written, express
or implied, with respect to the subject matter hereof.  This Agreement may not
be modified or amended in any way unless in writing signed by each of Employer
and Executive. No representation, promise or inducement has been made by either
Employer or Executive that is not embodied in this Agreement, and neither
Employer nor Executive shall be bound by or liable for any alleged
representation, promise or inducement not specifically set forth herein.
14.            Assignability.  Neither this Agreement nor any rights or
obligations of Employer or Executive hereunder may be assigned by Employer or
Executive without the other Party's prior consent. Subject to the foregoing,
this Agreement shall be binding upon and inure to the benefit of Employer,
Executive, Employer's successors and assigns and Executive's estate herein,
beneficiaries and personal representative.
15.            Notices.  All notices, approvals, consents and other
communications required or permitted hereunder shall be in writing and shall be
deemed properly given if delivered personally or sent by certified or registered
mail, postage prepaid, return receipt requested, or sent by telegram, telex,
telecopy or similar form of telecommunication, and shall be deemed to have been
given when received. Any such notice or communication shall be addressed: (a) if
to Employer, to Chairman, VSE Corporation, 6348 Walker Lane, Alexandria, VA
22310; or (b) if to Executive, to the last known home address on file with
Employer, or to such other address as Employer or Executive shall have furnished
to the other in writing.
16.            Code Section 409A.
(a)            Code Section 409A. To the extent that such requirements are
applicable, this Agreement is intended to comply with the requirements of Code
Section 409A and shall be interpreted and administered in accordance with that
intent.  If any provision of this Agreement would otherwise conflict with or
frustrate this intent, that provision shall be interpreted and deemed amended so
as to avoid the conflict.  The nature of any such amendment shall be determined
by the Board.  Notwithstanding the above, if Executive qualifies as a 'specified
employee,' as defined in Treas. Reg. Section 1.409A-1(i), incurs a "separation
from service," as defined in Treas. Reg. Section 1.409A-1(h), for any reason
other than death and becomes entitled to a payment or distribution under the
Agreement, then to the extent required by Code Section 409A, no payment or
distribution otherwise payable to Executive during the first six months after
the date of such separation from service, shall be paid to Executive until the
date that is one day after the date which is six months after the date of such
separation from service (or, if earlier, the date of Executive's death).
(b)            Acceleration of Benefits.  Notwithstanding the above, the payment
of any benefits under this Agreement that is subject to Code Section 409A may
not be accelerated except in compliance with the provisions of Treas. Reg.
Section 1.409A-3(j)(4)(ix) or such other events and conditions that may be
permitted in generally applicable guidelines published in the Internal Revenue
Bulletin.  The Board reserves any discretion to distribute benefits in
accordance with the requirements of such regulations or such guidelines
17.            Counterparts.  This Agreement may be executed in one or two
counterparts, all of which together shall constitute one and the same Agreement.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Employer and Executive have duly executed this Agreement, to
be effective and in full force and effect as of the Effective Date.

 
VSE CORPORATION, a Delaware corporation
                       
By:
/s/ Clifford M. Kendall
     
Clifford M. Kendall,
     
Chairman of the Board of Directors
 






   
/s/ Maurice A. Gauthier
     
Maurice A. Gauthier
 






